Sa DBD A FF Ww WN

oo

10
1]
12
13
14
15
16

17

18
19
20
21
22
23
24
25
26
27
28

Case 2:16-cv-00107-RSL Document 123 Filed 08/07/19 Page 1 of 5

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

CITY OF SEATTLE, a municipal corporation | Case No.:
located in the County of King, State of

2:16-cv-00107-RSL

Washington, STIPULATED NOTICE OF MOTION
RENOTED AND PROPOSED ORDER
Plaintiff,
Vv. NOTE ON MOTION CALENDAR: August 7, 2019

MONSANTO COMPANY, SOLUTIA INC., Complaint Filed: January 25, 2016
and PHARMACIA CORPORATION, and Trial Date: September 14, 2020

DOES 1 through 100,

Defendants.

 

 

 

STIPULATED NOTICE OF MOTION RENOTED
2:16-cv-00107-RSL - Page 1

PETER 8S. HOLMES

Seattle City Attorney

701 Fifth Avenue, Suite 2050
Seattle, WA 98104

(206) 684-8200

 
oo nN BN eH FP YH WD

‘oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:16-cv-00107-RSL Document 123 Filed 08/07/19 Page 2 of 5

STIPULATED JOINT MOTION
The Parties stipulate and agree that Defendant Monsanto Company’s Motion to Compel
Response to Monsanto Company’s Special Interrogatories and Requests for Production (Dkt. 118) is
renoted to Friday, August 16, 2019.
Defendant Monsanto Company’s Reply to Plaintiff City of Seattle’s Opposition to the Motion
to Compel will be filed on Tuesday, August 13, 2019.

It is so stipulated.

Dated: August 7, 2019 Respectfully submitted,

PETER S. HOLMES
Seattle City Attorney
By: s/Laura B. Wishik
Peter S. Holmes, WSBA # 15787
Laura B. Wishik, WSBA #16682
OFFICE OF THE CITY ATTORNEY
701 Fifth Avenue, Suite 2050
Seattle, Washington 98104-7097
Telephone: (206) 684-8200
Email: Laura. Wishik@seattle.gov

BARON & BUDD, P.C.

Scott Summy (admitted Pro Hac Vice)

Carla Burke Pickrel (admitted Pro Hac Vice)

Celeste Evangelisti (admitted Pro Hac Vice)

3102 Oak Lawn Avenue, Suite 1100

Dallas, Texas 75219-4281

Telephone: (214) 521-3605

Email: SSummy@baronbudd.com
cburkepickrel@baronbudd.com
cevangelisti@baronbudd.com

John P. Fiske (admitted Pro Hac Vice)

11440 West Bernardo Court Suite 265

San Diego, CA 92127

Telephone: 858-251-7424 Fax: 214-520-1181
Email: jfiske@baronbudd.com

GOMEZ TRIAL ATTORNEYS

John H. Gomez (admitted Pro Hac Vice)
655 West Broadway, Suite 1700

San Diego, CA 92101

Telephone: (619) 237-3490

Email: john@gomeztrialattorneys.com

Attorneys for Plaintiff
//f/
PETER S. HOLMES
Seattle City Attorney
701 Fifth Avenue, Suite 2050
STIPULATED NOTICE OF MOTION RENOTED Seattle, WA 98104

2:16-cv-00107-RSL - Page 2 (206) 684-8200

 
oO Oo TI NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:16-cv-00107-RSL Document 123 Filed 08/07/19 Page 3 of 5

Dated: August 7, 2019 SCHWABE WILLIAMSON & WYATT

By: s/ Jennifer Campbell
Jennifer L. Campbell, WSBA No. 31703

Connie Sue M. Martin, WSBA

No.26525

1420 5th Avenue, Suite 3400

Seattle, WA 98101

Telephone: (206) 622-1711

Facsimile: (206) 292-0460

Emails: jcampbell@schwabe.com
csmartin@schwabe.com

Robert M. Howard, CSBA #145870

(Admitted Pro Hac

Vice)

Kelly E. Richardson, CSBA #210511

(Admitted Pro Hac Vice)

Jennifer Casler-Goncalves, CSBA #259438

(Admitted Pro Hac Vice)

LATHAM & WATKINS LLP

12670 High Bluff Drive

San Diego, California 92130 Phone: (858) 523-5400

Emails: robert-howard@lw.com
kelly.richardson@Iw.com
jennifer.casler@lw.com

KING & SPALDING LLP

Donald F. Zimmer Jr., CSBA No. 112279

(Admitted Pro Hac Vice)

Nicholas D. Kayhan, CSBA No. 129878

(Admitted Pro Hac Vice)

Megan Nishikawa, CSBA No. 271670

(Admitted Pro Hac Vice)

101 Second Street, Suite 2300

San Francisco, CA 94105

Phone: (415) 318-1200

Email: FZimmer@kslaw.com
nkayhan@kslaw.com
MNishikawa@kslaw.com

Attorneys for Defendants/Cross-Complainants
Monsanto Company, Solutia Inc., and Pharmacia LLC

PETER S. HOLMES

Seattle City Attorney

701 Fifth Avenue, Suite 2050

STIPULATED NOTICE OF MOTION RENOTED Seattle, WA 98104
2:16-cv-00107-RSL - Page 3 (206) 684-8200

 
kk WwW Nd

oO Co JT DH WA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:16-cv-00107-RSL Document 123 Filed 08/07/19 Page 4 of 5

ORDER
THIS MATTER having come before the Court on the stipulation of the parties and the Court

finding that good cause exists for granting the relief requested, NOW, THEREFORE, IT IS HEREBY
ORDERED that Defendant Monsanto Company’s Motion to Compel Response to Monsanto
Company’s Special Interrogatories and Requests for Production (Dkt. 118) is renoted to Friday,

August 16, 2019.
Defendant Monsanto Company’s Reply to Plaintiff City of Seattle’s Opposition to the Motion

to Compel will be filed on Tuesday, August 13, 2019.

DATED this S day of aust , 2019.
a,
lewiy Cabeuk’

THE HONORABLE ROBERT S. LASNIK
UNITED STATES DISTRICT COURT

 

PETER S. HOLMES

Seattle City Attorney

701 Fifth Avenue, Suite 2050

STIPULATED NOTICE OF MOTION RENOTED Seattle, WA 98104
2:16-cv-00107-RSL - Page 1 (206) 684-8200

 
